74 N.Y.2d 803 (1989)
Cobble Hill Nursing Home, Inc., Appellant,
v.
Henry and Warren Corporation, Respondent. (Action No. 1.)
Henry and Warren Corporation, Respondent,
v.
David Axelrod, as Commissioner of the Department of Health of the State of New York, Appellant. (Action No. 2.)
Court of Appeals of the State of New York.
Submitted August 14, 1989.
Decided August 31, 1989.
Judge ALEXANDER taking no part.
Motion by Cobble Hill Nursing Home, Inc., for reargument granted and, upon reargument, motion for leave to appeal granted. Motion by Cobble Hill Nursing, Inc., for a stay granted. Motion by David Axelrod, State Commissioner of Health, for reargument denied. The State Commissioner of Health is granted leave to intervene on the appeal by Cobble Hill Nursing Home, Inc. The case is set down for argument on October 17, 1989. [See, 74 N.Y.2d 791.]